PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GIN et al.
Application No. 15/626,046
Filed: June 16, 2017
For: TRITERPENE SAPONINS, METHODS OF SYNTHESIS AND USES THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed February 01, 20211, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring inventor’s Oath or Declaration (Notice) mailed January 31, 2020. The issue fee
was timely paid on April 30, 2020. Accordingly, the application became abandoned by
operation of law on April 31, 2020. A Notice of Abandonment was mailed July 22, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). ~if this is not a design application, delete the requirements of (4) and place the word and before (3)-.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1).

The petition still does not comply with requirement (1).  In this regard, petitioner has submitted an Application Data Sheet (ADS) and Request for Continued Examination (RCE) with the petition that amends the applicant name.  However, petitioner has failed to submit a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2).  As stated in the previous decision mailed October 01, 2020, since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, entry of the corrected ADS, which will be treated as a renewed request under 37 CFR 1.46, is not permitted at this time.  If the changes in the ADS filed February 01, 2021, are desired, petitioner must submit a renewed petition to revive, a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2) and the required fees.  Therefore, since petitioner has failed to file a petition to withdraw from issue with the present petition, the petition cannot be granted at this time.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 







/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions
	


    
        
            
        
            
    

    
        1 Any request for reconsideration must have been submitted within TWO (2) MONTHS from date of the decision mailed 
        October 01, 2020.  Nevertheless, petitioner has submitted a two (2) months extension of time with the present renewed petition.  As a result, the present renewed petition is considered as being timely filed.
        
        2 http://portal.uspto.gov/. (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).